Title: To Alexander Hamilton from Nathan Rice, 23 September 1799
From: Rice, Nathan
To: Hamilton, Alexander


Sir
Springfield [Massachusetts] Sepr. 23d 1799

On my arrival at this place application was made to me for the discharge of two recruits, being inlisted as was alledged before they were eighteen years old. Capt. Ashman with whom they engagd. in July, says they assured him they were 18. By certificates from the records of the Towns, which they produce to me, one of them, Asa Chamberlin was seventeen the 9th of last April. The other William Clerk 3d was 18 yesterday. They appear likely young men. must they be dischargd. or not?
I understand that three of the deserters from Major Winslows district rendezvous reported to you are apprehended. Two from this post also who had deserted are taken, and in confinement. One of them a great Scoundrel. I have not receivd your directions how those of this discription are to be tryed.

It was out of my power to make my return for August before I left home; as all had not been receivd from the subdistricts; it shall be forwarded on my return. My paymaster has paid to the officers all the recruiting money which he had receivd. several of them are destitute of it & some in advance to the public.
I have neglected to assemble & muster the men at the regimental rendezvous contemplating their speedy removal to winter quarters. If I have erred, will proceed to do it without delay. I am pleased with the proficiency, they have made in discipline. They are in appearance fine men. I find it now necessary to appoint my Adjutant. Permit me to nominate Lieutenant Henry Sergent. You will perhaps after the high recommendations I gave Mr. Roulstone wonder I did not name him. Was his penmanship equal to his other qualifications I undoubtedly should. I pray that his merits may be rewarded as I requested in a former letter.
I am sorry to have occasion to report two more deserters from this district. I have enclosed Major Walkers report of them. I flatter myself they will be taken, as some accounts have been had of their retreat. Pray Sir are the Officers or noncommissiond. officers entitled to the premium allowed by the public for taking up Deserters? Captain Chandler has in one instance promised it to a Serjeant who apprehended one. I have doubted myself whether it was proper.
The men begin to grow impatient for pay they say they were encouraged when inlisted in an expectation of receiving it at least in three months.
With great consideration,   I am Sir yr Ob Servant
Nathan Rice
PS. Please to direct your communications in future to me at Boston as from thence I receive them with more dispatch than from Hingham—when absent.

N R.
Major General Hamilton

